DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the bayonet fitting, form fitting, and force-fitting connections; and the mutually rotating coupling elements, and the applying a torque to one of the coupling elements (the examiner notes that the specification states the shift activation unit “is configured for generating an axial shifting movement” (para. [0006]); there is no disclosure of the shift activation unit generating a rotating movement, and the device is not shown in the drawings with enough detail to see any structure which is capable of converting axial movement into rotating movement and/or torque) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28, line 8 ends with a period “.” but is not the end of the claim. See MPEP 608.01(m).
Claim 28 recites the limitation "at least one shift rod" in line 7 and recites “one of the at least two shift rods” in line 14.  There is insufficient antecedent basis for this limitation “one of the at least two shift rods” in the claim 28 at line 14. (The examiner notes “the at least one shift rod” is recited in line 15, for which there is antecedent basis in line 7.)
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

16-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masak (US 2019/0368605).

Masak discloses:
Re claim 16. A gear-shifting mechanism for a transmission (abstract), comprising:
a shift activation unit (106; para. [0057]) which is configured for generating an axial shifting movement [0057];
at least two shift forks (103, 105; para. [0057]; [0003]) for displacing transmission components for shifting gears (para. [0057]; [0003]);
at least one shift rod (108, 110) which is configured for transmitting the axial shifting movement from the shift activation unit to at least one of the at least two shift forks [0057]; and
at least two coupling mechanisms (102 - including 124, and 104 - including 126) for selectively establishing a mechanical coupling between the shift activation unit and one of the at least two shift forks [0064].

Re claim 17. The gear-shifting mechanism as claimed in claim 16, wherein
the coupling mechanisms (124, 126) and the shift rods (108, 110) are disposed so as to be axially mutually aligned (Coupling mechanisms 124 & 126 are both aligned along the axis of shift rods 108 & 110 in order to connect the shift rods to the shift activation unit (106).)

Re claim 18. The gear-shifting mechanism as claimed in claim 16, wherein
at least two shift rods (108, 110) are provided,

the at least two coupling mechanisms are configured for establishing in each case one mechanical coupling between the shift activation unit and one of the at least two shift rods (para. [0058], [0064]).
Re claim 19. The gear-shifting mechanism as claimed in claim 18, wherein
the at least two shift rods are disposed so as to be mutually coaxial (Figs. 2, 3A, 3B).

Re claim 20. The gear-shifting mechanism as claimed in claim 16, wherein
the shift rod is connected to the shift activation unit (106),
the at least two coupling mechanisms(102, 104) are configured for establishing in each case one mechanical coupling between the at least one shift rod and one of the at least two shift forks (Fig. 2).

Re claim 21. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit (106) has a shift activation actuator (106) which is movable along a shift activation axis (Figs. 2, 3A, 3B), and the at least one shift rod and the at least two coupling mechanisms (102, 104) are disposed so as to be in alignment with the shift activation axis (Figs. 2, 3A, 3B)

Re claim 22. The gear-shifting mechanism as claimed in claim 16, wherein the at least two coupling mechanisms (102, 104) each have coupling elements (124 & holes 120 & 116; 126 & holes 122 & 118; respectively) which are configured for establishing a force-fitting connection 

Re claim 23. The gear-shifting mechanism as claimed in claim 16, wherein the at least two coupling mechanisms (102, 104) each have coupling elements (124 & 120 & 116; 126 & 122 & 118; respectively) which are configured for establishing a form-fitting connection (124 or 126 are fitted inside the respective holes)  between the shift activation unit and one of the at least two shift rods, or between the at least one shift rod and one of the at least two shift forks. (Figs 2, 3A, 3B).

Re claim 24. The gear-shifting mechanism as claimed in claim 23, wherein the coupling elements are configured for establishing the form-fitting connection via a bayonet fitting (124 or 126 are inserted into the respective holes in a linear direction, like how a bayonet weapon may be linearly inserted into its target. The specification and drawings do not provide or show details as to the operation of the bayonet fitting.).

Re claim 25. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit has a pneumatically activatable shift activation actuator. (Para. [0026]; claim 12)

Re claim 26. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit has a hydraulically activatable shift activation actuator. (Para. [0026]; claim 12)

Re claim 27. The gear-shifting mechanism as claimed in claim 16, wherein the shift activation unit has an electrically activatable shift activation actuator or an electro-mechanically activatable shift activation actuator. (Para. [0026]; claim 12)

Re claim 28. A method for shifting a gear in a transmission having a gear-shifting mechanism that comprises:
a shift activation unit which is configured for generating an axial shifting movement; (see rejection of claim 16 above)
at least two shift forks for displacing transmission components for shifting gears; (see rejection of claim 16 above)
at least one shift rod which is configured for transmitting the axial shifting movement from the shift activation unit to at least one of the at least two shift forks; (see rejection of claim 16 above)
and at least two coupling mechanisms for selectively establishing a mechanical coupling between the shift activation unit and one of the at least two shift forks. [sic] (see rejection of claim 16 above)
the method comprising the steps of:
establishing a mechanical coupling between the shift activation unit and one of the at least two shift rods; (abstract; [0057]) or
establishing a mechanical coupling between the at least one shift rod and one of the at least two shift forks; (abstract; [0057]. A permanent coupling is established between each of the shift rods and their respective shift fork when the device is assembled.) and


Re claim 29. The method as claimed in claim 28, wherein the establishing of the mechanical coupling takes place by mutually rotating coupling elements (124, 126; Figs. 3a, 3b. Elements 124 and 126 rotate around 130 at the same time.).

Re claim 30. The method as claimed in claim 29, wherein the establishing of the mechanical coupling takes place by applying a torque to one of the coupling elements (para. [0060] an Figs 3a, 3b. Actuator 132 applies a force via extending/retracting bar 133 to element 124, which in turn must create a torque on 128 which pivots around 130 to move coupling element 126), said torque acting about a shift rod axis (128 may be considered a shift rod since it is an elongated lever arm and it is used in facilitating the shifting. Shift rod 128 is pivoted around shift rod axis 130. The claim does not specify a particular shift rod to which “a shift rod axis” refers, and does not preclude more than 2 shift rods).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/               Examiner, Art Unit 3658          

/VICTOR L MACARTHUR/            Primary Examiner, Art Unit 3658